Title: From George Washington to Major General Philip Schuyler, 16 June 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Middle [Brook] 16h June 1777.

I have your Favor of the 9h & 10h Instant. The Account brought by the Officers from Canada may not be entirely true, but that part which speaks of a Removal of some Regiments down the River, favors an Opinion that I have for some Time entertained, which is, that if General Howe had not a Certainty of a full Reinforcement from England, part of the Troops from Canada would be ordered round for that purpose. That the European Reinforcement will be short or very late is beyond a Doubt, and therefore the Move from Canada more probable.
On the Night of the 13th General Howe began his March from Brunswick, seemingly with an Intention to push directly for Deleware—In the Course of the Night his Front reached Somerset Court House eight or nine Miles from Brunswick where he halted and has remained ever since. His Rear is still at Brunswick. I do not know whether this was intended as a real Move towards Philadelphia or whether it was to draw us down from the Heights we occupy along his whole Front. The Militia

turn out in a very spirited Manner, and seem determined in Conjunction with the Continental Troops to harrass and oppose the Enemy upon their March thro’ the Country. His principal Difficulty will be in crossing the Deleware—We shall hang heavy upon his Rear, and I expect that General Arnold and Mifflin will meet him with a considerable Force (made up of Continental Troops & Militia) upon the Western Side of Deleware.
As soon as I found that the Enemy had drawn their Force into Jersey, from whence they could not remove it without a good Deal of previous Notice, I ordered down all the Troops from Peek’s Kill, except one thousand effective Continentals and the Militia, which is a Force superior to any Thing that the Enemy now have in New York or its Dependencies and therefore fully sufficient to prevent any Surprize. When those Troops come down our army will be respectable, and I hope not only able to Check, but to make an Impression upon some part of the Enemy’s Line.
Of the Cannon that arrived lately to the Eastward only 32 are fit for Field Use and those General Knox had ordered on, and appropriated to this Army before the Receipt of your’s, others are daily expected and out of those you can have a Supply.
While you were in philadelphia Congress informed me that you had proposed to raise a Troop of Horse near Albany, which would be recruited and mounted quickly, as there was a Sufficiency of Horse Furniture ready. I advised this by all Means and thought it had been carried into Execution. You had better even do it now than depend upon the Arrival of any of the Southern Horse or even Eastern, for notwithstanding Colonel Shelden has been so long in Commission only sixteen Men of his Regiment have arrived at peek’s Kill. I have with me the Virginia Horse worn down by a hard Winter Campaign, and one Troop of Baylor’s and one of Moylan’s, altogether scarcely able to mount the necessary Patroles. One Troop raised in the Country where they are to act are worth double the Number of Strangers from their Acquaintance with the Ground.
If the Seneca Chiefs pay me a Visit, I will endeavor to impress them with as high an Idea as possible of our Strength & Circumstances. I am Dear Sir Your most obedt Servt

Go. Washington

